PER CURIAM.
Plaintiff Jorge Arencibia appeals dismissal of his second amended complaint with prejudice. We affirm.
Arencibia was visiting Jesus Agra at his home when two robbers entered and held up the occupants. In the course of the robbery Arencibia received gunshot wounds and Jesus Agra was killed.
Arencibia commenced the instant action against Agra’s estate, alleging that Agra was negligent by keeping large sums of money at his home, a practice which was generally known in the community. Aren-cibia also alleged that there had been one previous attempted robbery at Agra’s premises. Arencibia contended that this practice constituted allowing a dangerous condition to exist on the premises and that Agra was obliged to either post a security guard or take other measures to protect invitees. The trial court dismissed with prejudice.
A homeowner is entitled to hold his or her own personal property within his own *1227household. By definition thieves attempt to rob residential premises where they believe there are objects of value. The maintenance of items of value within a residence does not constitute a “dangerous condition” as that term is referred to in the law of premises liability. See generally Restatement (Second) of Torts §§ 315, 343 (1965).
Affirmed.